DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 13-15, 17, 39, 40, 42, 43, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYDE (US 9,079,505) in view of COX (US 2015/0228129) and further in view of MADURAI (US 2016/0039295).
	Regarding claim 1, HYDE discloses a method of monitoring and enhancing battery utilization (col 3, ll. 37-46) for a group of electric vehicles (V, Fig. 4C & Fig. 23), comprising: 
 	monitoring data of battery usage (col 22, ll. 56-59: operation history including charge data/life cycle data; col 23, ll. 14-17: data records include rate of energy charge; col 47, ll. 55-60: recharge rate) of electric vehicles using battery monitoring sensors at the electric vehicles (col 22, l. 43 – col 23, l. 43) for a plurality of users who share use of electric vehicles (col 45, ll. 41-64); 
 	determining battery usage metrics for the batteries of the electric vehicles based on the data of battery usage (col 22, l. 43 – col 23, l. 43);  
 	determining user impact metrics based on sensor measurements and measured quantities of the battery using metrics corresponding to driving of the electric vehicles by the plurality of users, wherein determine the user impact metrics comprises determining one or more of heating, ventilation, and cooling (HVAC) use, or braking habits comprising deceleration, braking force, or braking use (col 48, ll. 13-18: HVAC; col 19, ll. 25-38: driver/operator data; col 19, l. 65 – col 20, l. 16; col 18, ll. 23-48; col 25, ll. 8-18; col 25, l. 66 – col 26, l. 12); 
 	analyzing the battery usage metrics and the user impact metrics for the plurality of users at a computer processing system (col 44, ll. 39-49) to set assignments of different ones of the plurality of users to each of the electric vehicles over time (col 46, ll. 4-14; claim 11); and 

 	HYDE fails to disclose determine the user impact metrics comprises determining one or more of heating, ventilation, and cooling (HVAC) use, or braking habits comprising deceleration, braking force, or braking use from sensors at the electric vehicles.
 	COX discloses determine the user impact metrics comprises determining one or more of heating, ventilation, and cooling (HVAC) use, or braking habits comprising deceleration, braking force, or braking use from sensors at the electric vehicles (¶ 0028, 0053, 0098, 0120, 0126).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sensors at the electric vehicles in order to increase the accuracy of the user impact metrics and therefore improve the battery utilization for the group of electric vehicles.
 	HYDE fails to disclose balancing the user impact metrics and the battery usage metrics between the plurality of electric vehicles over time by setting assignments of different ones of the plurality of users to each of the electric vehicles over time.
 	MADURAI discloses balancing the user impact metrics and the battery usage metrics between the plurality of electric vehicles over time by setting assignments of different ones of the plurality of users to each of the electric vehicles over time (it is first noted that the instant specification does not explicitly disclose balancing the user impact metrics, see e.g., ¶ 0029 and 0036 of specification as originally filed, which disclose balancing battery usage only for all the vehicles; ¶ 0012: battery duty cycle related to vehicle use, which implies balancing user impact 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the assigning the users as recited in order to decrease warranty costs and increase battery performance (MADURAI, ¶ 0001-0002, 0018).
 	Regarding claim 2, HYDE discloses the battery usage metrics for the batteries comprise at least one of an average battery discharge rate, a maximum battery discharge rate, and a median battery discharge rate (col 22, l. 43 – col 23, l. 17). 
 	Regarding claim 3, HYDE discloses the user impact metrics further comprise at least one of average acceleration, median acceleration, and maximum acceleration attributable to the plurality of users (col 47, ll. 40-48: acceleration is an example of the habits tracked by the user). 
	Regarding claim 5, HYDE discloses analyzing the battery usage metrics, charging history, and/or battery usage forecast to determine a particular battery charging profile that indicates how quickly to charge the battery of the particular vehicle (col 24, l. 29 – col 25, l. 7; col 47, ll. 55-60: e.g., exceeding normally optimum recharge rate). 
 	Regarding claim 7, HYDE as modified by COX and MADURAI teaches a system for monitoring and enhancing battery utilization (HYDE, col 3, ll. 37-46) for a group of electric vehicles (HYDE, V, Fig. 4C & Fig. 23), comprising: a computer processing system; and a computer memory (HYDE, col 13, l. 40 – col 14, l. 35; col 44, ll. 39-49), wherein the processing system is configured to execute steps as applied to claim 1. 
 	Regarding claim 8, HYDE discloses the battery usage metrics for the batteries further comprise at least one of an average battery discharge rate, a maximum battery discharge rate, and a median battery discharge rate (col 22, l. 43 – col 23, l. 17). 
Regarding claim 9, HYDE discloses the user impact metrics further comprise at least one of average acceleration, median acceleration, and maximum acceleration attributable to the plurality of users (col 47, ll. 40-48). 
 	Regarding claim 11, HYDE discloses the computer processing system is configured to analyze the battery usage metrics, charging history, and/or battery usage forecast to determine a particular battery charging profile that indicates how quickly to charge the battery of the particular vehicle (col 24, l. 29 – col 25, l. 7; col 47, ll. 55-60: e.g., exceeding normally optimum recharge rate). 
 	Regarding claim 13, HYDE as modified by COX and MADURAI teaches a non-transitory computer readable medium comprising program instructions (HYDE, col 13, l. 40 – col 14, l. 35; col 44, ll. 39-49) for monitoring and enhancing battery utilization (HYDE, col 3, ll. 37-46) for a group of electric vehicles (HYDE, V, Fig. 4C & Fig. 23), the program instructions when executed causing a computer processing system to execute the steps as applied to claims 1 and 7. 
 	Regarding claim 14, HYDE discloses the battery usage metrics for the batteries comprise at least one of an average battery discharge rate, a maximum battery discharge rate, and a median battery discharge rate (col 22, l. 43 – col 23, l. 17). 
 	Regarding claim 15, HYDE discloses the user impact metrics further comprise at least one of average acceleration, median acceleration, and maximum acceleration attributable to the plurality of users (col 47, ll. 40-48). 
 	Regarding claim 17, HYDE discloses program instructions configured to cause the computer processing system to analyze the battery usage metrics, charging history, and/or battery usage forecast to determine a particular battery charging profile that indicates how quickly to 
 	Regarding claim 39, HYDE discloses the data of battery usage comprises battery charging rates (col 22, ll. 56-59: operation history including charge data/life cycle data; col 23, ll. 14-17: data records include rate of energy charge; col 47, ll. 55-60: recharge rate).
 	Regarding claim 40, HYDE as modified by COX and MADURAI teaches determining the user impact metrics comprises determining braking habits comprising deceleration, braking force, or braking use from the sensors at the electric vehicles (HYDE; col 18, ll. 23-48; col 25, ll. 8-18; col 25, l. 66 – col 26, l. 12; COX, ¶ 0028, 0053, 0098, 0120, 0126).
	Regarding claim 42, HYDE discloses the data of battery usage comprises battery charging rates (col 22, ll. 56-59: operation history including charge data/life cycle data; col 23, ll. 14-17: data records include rate of energy charge; col 47, ll. 55-60: recharge rate).
 	Regarding claim 43, HYDE as modified by COX and MADURAI teaches determining the user impact metrics comprises determining braking habits comprising deceleration, braking force, or braking use from the sensors at the electric vehicles (HYDE, col 18, ll. 23-48; col 25, ll. 8-18; col 25, l. 66 – col 26, l. 12; COX, ¶ 0028, 0053, 0098, 0120, 0126).
	Regarding claim 46, HYDE discloses the data of battery usage comprises battery charging rates (col 22, ll. 56-59: operation history including charge data/life cycle data; col 23, ll. 14-17: data records include rate of energy charge; col 47, ll. 55-60: recharge rate).
 	Regarding claim 47. 	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYDE in view of COX and MADURAI as applied to claims 1-3, 5, 7-9, 11, 13-15, 17, 39, 40, 42, 43, 46, and 47 above, and further in view of NGUYEN (US 2010/0230188).
	Regarding claim 4, HYDE as modified by COX and MADURAI teaches the method as applied to claim 1 but fails to disclose determining compensation for a third party owner of the battery of the particular electric vehicle based on battery usage of the particular electric vehicle during a time period, the third party owner of the battery being different than an owner of the particular electric vehicle. NGUYEN discloses determining compensation for a third party owner of the battery of the particular electric vehicle based on battery usage of the particular electric vehicle during a time period, the third party owner of the battery being different than an owner of the particular electric vehicle (¶ 0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the compensation for the third party owner as recited in order to reduce the upfront cost of vehicle ownership (NGUYEN, ¶ 0011).
Claims 41, 44, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over HYDE in view of COX and MADURAI as applied to claims 1-3, 5, 7-9, 11, 13-15, 17, 39, 40, 42, 43, 46, and 47 above, and further in view of MCQUADE (US 2014/0195310).
 	Regarding claim 41, HYDE as modified by COX and MADURAI teaches the method as applied to claim 1 but fails to disclose determining the user impact metrics comprises determining HVAC use from the sensors at the electric vehicles. MCQUADE discloses the user impact metrics comprises determining HVAC use from the sensors at the electric vehicles (¶ 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sensors at the electric vehicles in order to increase the 
	Regarding claim 44, HYDE as modified by COX, MADURAI, and MCQUADE teaches determining the user impact metrics comprises determining HVAC use from the sensors at the electric vehicles (MCQUADE, ¶ 0096).
	Regarding claim 48, HYDE as modified by COX, MADURAI, and MCQUADE teaches determining the user impact metrics comprises determining HVAC use from the sensors at the electric vehicles (MCQUADE, ¶ 0096).
Allowable Subject Matter
Claims 6, 45, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
 	In response to arguments that primary reference HYDE does not disclose assigning the users based on battery usage metrics or user impact metrics, primary reference HYDE as a whole is for the purpose of optimizing vehicle/component performance as explained in the background and summary sections. The disclosure of interchangeable battery modules is utilized for the same purpose and is not exclusive of the other disclosed features. Furthermore, Applicant has provided no evidence that the different features/sections of HYDE are exclusive. HYDE discloses a fleet management system (columns 44-46) for a group of vehicles having energy storage systems (col 44, ll. 35-38). The fleet management system configures vehicles in the fleet for routes/duties 
Applicant’s arguments with respect to the amendments to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022